Citation Nr: 18100192
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 12-19 181
DATE:	 
ISSUES DECIDED:	1	ISSUES REMANDED:	4
 
ORDER
The claim of entitlement to service connection for a low back disorder is denied.  
FINDING OF FACT
The Veterans low back disorder was not present until more than one year following the Veterans discharge from service, and is not related to his active service.  
CONCLUSION OF LAW
The criteria for service connection for a low back disorder are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran had honorable active service with the United States Army from September 1969 to April 1972.  
This matter comes before the Board of Veterans Appeals (Board) from an August 1992 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York and a July 2011 rating decision by the RO in San Juan, Puerto Rico.
With respect to the low back disorder, the claim was originally denied in an August 1992 rating decision.  Although the Veteran did not file a notice of disagreement with the August 1992 rating decision, new and material evidence was received within one year of the previous rating decision.  Specifically, September 1992 VA treatment records contain multiple entries for complaints of low back pain for 20 years as a result of an in-service motor vehicle accident.  The September 1992 VA treatment records were not associated with the record at the time of, or within one year of, the August 1992 rating decision, however the records were in constructive possession of VA adjudicators when it was generated and, thus, must be considered as having been of record within one year of the August 1992 rating decision.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the Board finds that the August 1992 rating decision did not become final and has been properly identified as on appeal.  See 38 C.F.R. § 3.156 (b) (2017). 
The July 2011 rating decision denied service connection for a low back disorder, right chest costochondritis, a skin disorder, a tongue condition, and right hand shaking.
Legal Criteria: Service Connection
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303.
Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease, injury, or event and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.
For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word chronic.  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b).  The term chronic disease refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C. § 1101 (3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 
Where a chronic disease under 3.309(a) is shown as such in service (meaning clearly diagnosed beyond legitimate question, Walker, 708 F.3d at 1339 ), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).
In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding service connection presupposes a current diagnosis of the condition claimed). The requirement that a current disability be present is satisfied, when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretarys adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
Entitlement to service connection for a low back disorder.
The Veteran asserts that his low back disorder was caused by an in-service motor vehicle accident. 
Service treatment records showed that the Veteran was hospitalized in August 1970 when he slipped and fell from a truck.  He was treated for a contusion of the left chest and a contusion of the right knee.  His admission narrative did not show treatment for low back symptoms.  Subsequent service treatment records documented his reports of low back symptoms in May 1970, August 1971, September 1971, and January 1972.  His May 1970 low back symptoms appeared to be related to lifting heavy objects.  His January 1972 low back pain was accompanied by diarrhea, nausea, and vomiting.  September 1971 service treatment records noted the Veterans complaint of low back pain during physical training.  His March 1972 separation examination revealed a normal examination of the spine.  
September 1992 VA treatment records documented the Veterans complaints of low back pain which he claimed started 20 years prior.  The Veteran reported that the pain was mild and intermittent until around 1984 or 1986, when he started to experience an increase in his low back pain.  He reported that five days prior he heard a snap when he bent down to pick up a case of beer.  September 1992 imaging studies did not reveal any abnormalities of the lumbar spine.  
June 2005 private treatment records also showed that the Veteran reported low back pain since 1970.   
The Veteran was afforded a VA examination in June 2011.  The diagnoses included minimal to moderate degenerative lumbar spondylosis, lumbosacral sprain/strain and sciatic neuritis, and clinical left lumbar radiculopathy.  The Veteran reported that he injured his back during an in-service truck accident where he slipped and fell.  He stated that he was hospitalized for 30 days and diagnosed with low back pain.  Following service, he started treatment for his low back pain in 1986.  The VA examiner opined that it was less likely as not that his current low back disorder was incurred during service.  The VA examiner noted that the Veteran was hospitalized during service due to a left chest contusion and right knee contusion, but not for low back pain.  It was acknowledged that he was treated on several occasions for low back pain during service.  It was also noted that his in-service low back pain was secondary to a virus on two occasions and to heavy lifting on all other occasions.  In support of the opinion, the VA examiner acknowledged his in-service treatment for low back pain, but stated that there was no evidence of treatment for low back pain for several years after his separation from service.  Therefore, the VA examiner concluded that his in-service low back pain was acute and transitory and resolved with the military treatment given at that time.  
Based on the above, the Board finds that the preponderance of the evidence is against granting the Veterans claim for service connection for a low back disorder.  The Board acknowledges that the Veteran was treated for low back pain during service, however, the evidence does not show that his low back disorder was incurred in or caused by service.  The only competent medical opinion of record addressing the etiology of his low back disorder was provided by the June 2011 VA examiner.  The VA examiner provided a negative nexus opinion regarding a relationship between his current low back disorder and service.  The Board affords significant probative weight to the medical opinion provided by the June 2011 VA examiner because it was supported by adequate rationale.  Additionally, it was based on the Veterans statements and a complete review of the medical records.  Furthermore, the Veteran has not submitted competent medical evidence relating his current low back disorder to service.  
The Board has considered the lay statements of record.  It is well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current disorders is a matter that generally requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (Although the veteran is competent to testify to the pain he has experienced since active military service, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.).  Here, the Veteran is not competent to opine as to the etiology of his low back disorder because it is a specific medical issue that falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).
Additionally, presumption of service connection for chronic diseases diagnosed within one year following discharge from active duty is also not applicable to this case because the evidence demonstrates that the Veterans degenerative lumbar spondylosis was diagnosed more than one year after the Veterans discharge from service.  38 C.F.R. § 3.307 (a).
Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for a low back disorder.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veterans claim, that doctrine does not apply, and service connection must be denied.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).
 
REMANDED ISSUES
Entitlement to service connection for a skin disorder.
The Veteran asserts that his claimed skin disorder was caused by exposure to herbicides during service. 
Service connection may be presumed for certain diseases if a veteran served in the Republic of Vietnam at any time from January 9, 1962, to May 7, 1975. 38 C.F.R. § 3.307 (a). 
The Veterans service personnel records confirm that he served in Vietnam from April 1970 to March 1971.  Therefore, he is presumed to have been exposed to herbicides during service.  
An August 2010 VA Agent Orange registry note documented some skin hyperpigmentation on the lower extremities, however, an assessment was not provided regarding his skin.
A December 2010 statement from the Veterans wife indicated that the Veterans skin disorder existed for many years.  She reported that he did not receive a diagnosis of a skin disorder, but she asserted that his skin symptoms were the result of exposure to herbicides in Vietnam.  
The Veteran has not been afforded a VA examination regarding his claimed skin disorder.  Generally, a VA examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veterans service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record indicate that the claimed disability or symptoms may be associated with the established event, is a low threshold.  Id. at 83.  The Board finds the low threshold necessary to provide an examination has been established in this case.
Entitlement to service connection for a tongue disorder. 
The Veteran asserted that he developed a tongue disorder as a result of his exposure to herbicides during service. 
An August 2010 VA Agent Orange registry note indicated that the Veteran developed a tongue mass.  He was encouraged to seek additional medical advice to rule out tongue cancer.  
January 2013 VA treatment records noted a non-ulcerated, bluish colored with blanching to pressure in the left anterior ventral tongue.  The assessment was a low flow vascular lesion of left dorsal anterior tongue, likely a hemangioma/lymphangioma.  
In light of the above, the Board finds the low threshold necessary to provide an examination has been established in this case.  McLendon v. Nicholson, 20 Vet. App. 79
Entitlement to service connection for right chest costochondritis. 
Service treatment records showed that the Veteran was hospitalized for a left chest contusion in August 1970.  Medical records indicated that he slipped and fell from a truck, which caused a contusion to the left chest and right knee.  Subsequent treatment records documented his complaints of chest pain in May 1971 and August 1971.  
The Veteran was provided a VA examination in March 2011.  He described chest pain, shortness of breath, loss of respiration, and cough since 1970.  He reported that his symptoms were intermittent with remissions.  He described an incident during combat when his truck went down a mountain and he sustained trauma to his chest from the steering wheel.  He then fell from 20 feet in the air.  He was hospitalized for 28 days because of his injuries.  Physical examination revealed tenderness to palpation of the right costochondral muscles.  The diagnosis was right chest costochondritis.  
A VA medical opinion was provided in June 2011.  The June 2011 VA examiner opined that his right chest costochondritis was not related to service, to include his complaints of chest pain during service.  The rationale was that anatomically, he was diagnosed with a left chest contusion, not a right contusion.  
In his August 2011 notice of disagreement, the Veteran explained that his truck flipped over the bridge causing injury to his chest.  He stated that his symptoms improved in service, but he recently started to experience increased right chest pain.   
The Board finds that the June 2011 VA medical opinion is inadequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).The Board acknowledges that his service treatment records focus on a left chest injury, not a right chest injury.  However, in light of the Veterans description of the truck accident and his assertion that the truck caused damage to his entire chest, the Board finds that a remand is required to explain why such an accident did not cause any damage to his right chest wall.   
Entitlement to service connection for right hand shaking.
The Veteran asserted that his hand shaking is the result of in-service exposure to herbicides.  
The Veteran underwent a VA examination in March 2012.  Following a physical examination, the VA examiner concluded that the Veteran did not have clinical evidence Parkinsons disease.  The mild tremor observed occasionally in the right hand did not show the typical pill-rolling quality, was worsened under emotional stress, and was more akin to an essential tumor.  
The Board finds that the VA examination is inadequate for adjudication purposes.   When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312.  Specifically, the VA examiner did not provide an opinion as to whether the tremors were related to the Veterans military service, to include his exposure to herbicides.  Therefore a remand is required obtain an addendum opinion.  
 
The matters are REMANDED for the following actions:
1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veterans claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).
2. Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to address the etiology of the Veterans claimed skin disorder.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.
Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to all diagnosed skin disorders present during the period of the claim.  Specifically, the examiner should state whether any diagnosed disability at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active service, to specifically include herbicide exposure.
The examiner must provide a complete rationale for all proffered opinions.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so. If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.
3. Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to address the etiology of the Veterans tongue disorder.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.
Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to all diagnosed tongue disorders present during the period of the claim.  Specifically, the examiner should state whether any diagnosed disability at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active service, to specifically include herbicide exposure.
The examiner must provide a complete rationale for all proffered opinions.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.
4. Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to address the etiology of the Veterans right chest costochondritis.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.
Following a review of the relevant records and lay statements, the examiner should state an opinion as to whether any diagnosed disability at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active service, to specifically include his in-service accident. 
The examiner must consider and discuss the Veterans statements that the truck accident caused injury to his entire chest.  If the examiner provides a negative opinion based on the in-service treatment for a left chest injury, instead of treatment for a right chest injury, the examiner must explain why the right chest injury was not also impacted by the in-service accident and whether the left chest contusion affected the right chest.    
The examiner must provide a complete rationale for all proffered opinions.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.
5. Then, the RO or the AMC should obtain an addendum medical opinion from the examiner who conducted the Veterans March 2012 examination regarding his hand shaking.  If this examiner is no longer available, then the claims file must be returned to an examiner of similar expertise.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.
Following a review of the relevant records and lay statements, the examiner should state an opinion as to whether any diagnosed disability at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active service, to specifically include herbicide exposure.
The examiner must provide a complete rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.
6. The RO or the AMC should also undertake any other development it determines to be warranted.
7. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefit sought on appeal is not granted to the Veterans satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.
 

 
 
			LANA K. JENG
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	A. N. Nolley, Associate Counsel 

